Citation Nr: 0303679	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  99-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder to include post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July to November 1984 
and from October 1985 to August 1988.  

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

In September 2000 the Board remanded this case to the RO for 
additional development.  

In August 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post-service year; there is no competent credible 
evidence of a nexus between the veteran's current psychiatric 
disorder and his active service or complaints treated 
therein; and the competent credible evidence does not show 
that a psychiatric disorder was aggravated by his military 
service.  

2.  The veteran did not engage in combat with the enemy and 
there is no credible supporting evidence that he was subject 
to the claimed stressor events in service.  

3.  It is not shown that the veteran has PTSD due to a 
stressor event in service.  


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
to include PTSD was not incurred in or aggravated by active 
service; nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records fail to indicate combat or combat-
related stressor events.  The veteran has not cited combat or 
combat-related activities.  His service medical records 
contain no evidence or findings of a psychiatric disorder.  
The July 1985 report of general medical examination for 
enlistment shows the clinical evaluation of the psychiatric 
system was normal.  The veteran denied all psychiatric 
symptomatology when he completed the medical history portion 
of the examination.  The May 1988 report of medical 
examination for separation from service shows the clinical 
evaluation of the psychiatric system was normal.  The veteran 
denied all psychiatric symptomatology when he completed the 
report of medical history portion of the separation 
examination.

VA treatment reports dated from 1995 onward show the 
veteran's psychiatric symptomatology was variously diagnosed 
as poly-substance abuse, major depression, schizophrenia, 
major depression with psychotic features, child PTSD, 
intermittent explosive disorder, substance induced psychosis, 
and others.

VA conducted a psychiatric examination of the veteran in May 
1997.  The examiner recorded that the clinical record was 
available and had been reviewed.  He reported that in 1980 
and 1982 the veteran was under the jurisdiction of the youth 
authority for two years prior to going into the service.  
Since 1989, he had been in and out of prison, defying 
authority and being reckless.  He wanted to stop that cycle.  
The veteran reported being physically and sexually abused 
beginning at age seven by family members.

On mental status examination it was reported that psychologic 
counseling in high school was indicated.  He stated that he 
was seen in service by a psychiatrist.

The veteran reported that during service "[t]hey dogged me 
out until I could take no more, I broke-I snapped." He 
reported he was constantly taunted and that he reacted to 
this by "running away, going out on the town."  He reported 
responding to a man by pulling out a knife.  The man 
reportedly responded by crying and begging for mercy. 

The examiner recorded that the veteran's psychological 
profile was technically not valid.  He noted that the 
clinical interview indicated that the veteran had experienced 
physical and sexual abuse in his family from age seven and 
developed a rebellious disdain for authority in his abused 
childhood.  The veteran himself believed that he forgot the 
trauma of his childhood and tended to focus on his military 
experiences as he looked for an explanation of his disturbed 
feelings.  However, it was clear that he had problems with 
authority before going into the service and that his 
readiness to act out a rebellious attitude created severe 
difficulties in the service when he would not conform to 
expectations.  The examiner indicated that his time in 
service did not help this situation.

The examiner diagnosed alcohol dependence, (in early full 
remission for 10 months), cocaine dependence (by history, in 
early full remission), major depression by history, and 
chronic PTSD.

In September 2000 the Board remanded this case to the RO for 
additional development, including an attempt to confirm the 
veteran's alleged stressors in service.  In December 2000 and 
on two occasions in October 2001, the RO contacted the 
veteran in attempt to seek additional information in order to 
confirm alleged stressors in service.  No response has been 
received from the veteran.  

Outpatient treatment records were obtained by the RO.  In 
July 1998 the veteran was treated for a history of 
polysubstance dependence and a three-week cocaine/alcohol 
"binge."  Medical records make extensive reference to the 
veteran's substance abuse problem.  Significantly, little 
reference is made to PTSD or a psychiatric disorder related 
to the veteran's military service.  

In an April 2001 VA hospitalization, it was reported that the 
veteran was a "[s]ubstance abuser who uses intimidation to 
manipulate the system."  The veteran was diagnosed with 
polysubstance abuse and an antisocial personality disorder.  
PTSD or a psychiatric disorder related to service was not 
indicated.  It was reported the veteran was a "poor 
historian," providing contradictory information.  



In written argument received from the veteran's 
representative in December 2002, it was reported the veteran 
had not responded to requests by the RO for specific 
information concerning his stressful events he had described 
during the promulgation of his claim.  As a result, the 
veteran's representative stated that there was "no basis for 
which the [RO] can allow the benefits being sought on 
appeal."  

In December 2002, the veteran's representative waived local 
jurisdiction of additional medical records regarding 
treatment of the veteran.  The veteran's representative 
submitted final written argument in January 2003.  


Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After a review of the claims folder, the Board finds that 
there has been compliance with the assistance provision set 
forth in the new law and regulation.  The record in this case 
includes extensive medical records, outpatient treatment 
reports and written argument submitted by the veteran's 
representative.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

The Board has carefully considered the issue of whether the 
RO's actions violate the U.S. Court of Appeals for Veterans 
Claims (CAVC) determination in Stegall v. West, 11 Vet. App. 
268 (1999).  In September 2000, the Board requested the 
following, in pertinent part:  

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors, 
particularly with respect to his use of a 
knife, and he should clarify whether he 
was or was not a victim of physical 
and/or sexual assaults. He should be 
asked to provide, as specifically as 
possible, the dates and locations of any 
and all alleged stressors and any other 
information pertinent to verification.

The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports. 
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

If the veteran does in fact allege 
personal (physical/sexual) assault(s), 
the RO should afford him the opportunity 
to submit any alternate available sources 
that may provide credible support to the 
in-service personal assaults to support 
his claim for service connection for 
PTSD, as provided in M21-1, Part III, 
para. 5.14(c).

The veteran should be asked to provide 
any additional information possible 
regarding personal assaults and to 
identify alternative sources for 
supporting evidence of such reports. In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

The RO should request military police 
reports for the military installation(s) 
where the incident(s) was/were reported 
and the records from the social service 
office(s) at that/those installation(s). 
The RO should make special efforts to 
obtain as much information referable to 
the veteran's reported use of a knife.

4.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.




The summary and all associated documents, 
including a copy of this remand, all 
available service records, and any 
written stressor statements should then 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors.

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
experiences and stressors.

5.  Thereafter, regardless of whether 
alleged stressors have been verified, the 
RO should afford the veteran a VA special 
psychiatric examination by a specialist 
who has not previously examined or 
treated him. The claims file, a separate 
copy of this remand, the stressor list 
compiled by the RO, and any information 
provided by the USASCRUR, and copies of 
the pertinent M21-1 criteria with respect 
to personal assault claims must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination. The examiner must 
annotate the examination report that all 
of the foregoing was in fact made 
available in conjunction with the 
examination. Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder present, to include PTSD. 

The examiner's attention must be directed 
to the report of the May 1997 VA special 
psychiatric examination wherein the 
veteran was diagnosed with PTSD of 
childhood onset. The examiner should 
utilize DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.

With respect to any reported personal 
assaults in service, the examiner is 
requested to analyze the service 
personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is in-
service and/or post service evidence of 
behavior changes at the time of the 
alleged stressor incident(s), which 
indicate their occurrence.  See M21-1, 
Part III, 5.14(c)(7), (8).

In doing so, the examiner should 
carefully review all of the veteran's 
statements on file regarding the event(s) 
of in-service harassment which may 
include personal assault that caused him 
to defend himself with a knife, as well 
as the secondary evidence and evidence of 
behavior changes shown in the service 
personnel records.  It is requested that 
the examiner interpret the behavior 
changes and evidence pertaining thereto 
and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

If PTSD is diagnosed, the examiner should 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.

Again, if PTSD is diagnosed, the examiner 
must identify the verified stressor(s), 
including pre-service stressors alleged 
by the veteran, additional information 
concerning which may have been obtained 
in pre-service documentation and 
associated with the claims file.

The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.

It is requested that the examiner opine 
as to whether any psychiatric disorder(s) 
existing prior to service was/were 
aggravated by service. Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO did not have a VA examination performed in light of 
the fact the veteran failed to respond to multiple requests 
for information in order to confirm his alleged stressors in 
service.  The Board finds that this was the correct course of 
action as any psychiatric evaluation performed in order to 
determine whether or not the veteran has PTSD must be based 
upon a verified stressor.  This will be explained in detail 
below.  In general, the VA can not award the veteran service 
connection for PTSD based on a noncombat stressor that has 
not been confirmed.  

Accordingly, in light of any facts in this case, holding the 
VA examination in light of the veteran's failure to respond 
to the RO's repeated requests for information would not have 
provided a basis to grant the veteran's claim.  Even assuming 
that PTSD had been diagnosed, as the veteran has failed to 
provide the VA with a confirmed stressor, this would not 
provide a basis to grant the veteran's claim.  



Importantly, the veteran's own representative has stated that 
based on the veteran's failure to respond to request for 
information from the RO, there is "no basis for which the 
[RO] can allow the benefits being sought on appeal."  The 
veteran's own representative supports the Board's 
determination.  

In the August 2002 supplemental statement of the case and the 
Board's remand, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the claimant has been notified of 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for both a psychiatric 
disorder and PTSD.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and (most importantly) the Board's remand have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.

The Board's remand provided detailed information regarding 
the veteran's claim, the evidence VA would attempt to obtain, 
and the evidence the Board would ask from the veteran.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
CAVC's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination and the new regulation 
were in effect when the RO reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time.  With regard to a recent change in 
38 C.F.R. § 3.304(f)(3), the veteran has never indicated that 
he was personally assaulted during miliary service.  In any 
event, this situation was considered in the Board's September 
2000 remand (see page 14).  Thus, no further notice is 
required. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the CAVC, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
though not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  In 
this case, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  The veteran himself has never indicated that he 
was involved in combat.  Accordingly, other credible 
supporting evidence from the stressors in service must be 
provided.  The veteran has cited stressors in service.  
However, efforts to confirm these stressors have met with 
total failure.  The Board remanded this case in September 
2000 in an attempt to confirm the veteran's alleged stressors 
in service.  Repeated efforts by the RO to get additional 
information from the veteran in an attempt to confirm these 
alleged stressors in service have been met with total silence 
by the veteran.  The CAVC's recent decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) provides no basis to 
concede the existence of a stressor in this case. 

The Board has noted a VA physician appears to have attributed 
his variously diagnosed psychiatric symptomatology, including 
PTSD and depression, to his service on the basis of 
aggravation.  A medical provider, however, cannot provide 
supporting evidence that a claimed inservice event actually 
occurred based on a post-service medical examination.  
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  The 
veteran's own statements will not be sufficient.  Id.  As a 
result, a medical opinion indicating aggravation of a 
disorder based on a non verified stressor would not be 
sufficient.  This is particularly true in light of the fact 
that the veteran's credibility in this matter is suspect, 
e.g., outpatient treatment reports and VA hospitalization 
reports have indicated that the veteran is a poor historian 
and provides contradictory information.  Accordingly, other 
credible supporting evidence for alleged stressors in service 
must be provided.  

The Board has considered the CAVC's decision in Patton v. 
West, 12 Vet. App. 272, 280 (1999) (specifically cited within 
the Board's September 2000 remand) and in Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  However, without 
cooperation from the veteran in the form of additional 
details regarding his alleged stress in service, there is no 
basis to proceed on this issue further.  Extensive medical 
records indicate pre and post-service stressors.  This fact 
does not support the veteran's case of PTSD based on service 
stressors.  With regard to the issue of aggravation and 
Allen v. Brown, 7 Vet. App. 439 (1995), the Board finds no 
basis to grant the veteran service connection for PTSD based 
on aggravation of post-service PTSD based on alleged 
stressors in service that have never been confirmed.  Simply 
stated, based on a complete review of the medical evidence of 
record, the Board finds that the VA medical opinion, which 
appears to indicate aggravation of a preexisting psychiatric 
disorder, is entitled to very limited probative weight and is 
outweighed by extensive medical reports indicating no 
aggravation of a psychiatric disorder in service. 

The veteran has cited general stress in service.  However, 
despite extensive efforts by the RO, the VA has failed to 
confirm any of the veteran's alleged stressors in service.  
Upon analyzing the evidence, the Board finds that the veteran 
has failed to supply "credible" evidence of his alleged 
inservice stressors.  None of his alleged stressors is 
confirmed and the undersigned can find no basis in which the 
VA could now confirm his stressors.  The extensive efforts of 
VA to confirm the alleged stressors, including multiple 
requests for information by the RO to the veteran, were 
considered in determining whether an additional effort should 
be made to confirm the alleged stressors in service.  

Although PTSD has been diagnosed, such a diagnosis was based 
on stressor events the veteran described that are not 
confirmed.  No additional medical evidence is needed.  To 
establish entitlement to service connection for PTSD, the 
veteran must present both medical evidence diagnosing the 
condition and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (emphasis 
added).  Without credible supporting evidence of an inservice 
stressor, even unequivocal medical evidence that a claimant 
has all of the symptoms needed to establish that he has PTSD 
would be insufficient to establish service connection for 
PTSD.  

An additional medical record indicating PTSD, even if it 
existed, would provide no basis to award the veteran service 
connection for PTSD.  The veteran's extensive pre-service 
difficulties do not provide a basis to grant the claim and 
only provide negative evidence against the claim.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 


Service Connection for a Chronic Acquired 
Variously Diagnosed Psychiatric Disorder 
Other than PTSD

A psychosis will be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.303 and 3.309(a).  As noted 
above, the veteran's service medical records do not contain 
any reference to a psychiatric disorder.  There was also no 
indication of an acquired psychiatric disorder within one 
year after the veteran's discharge from military service in 
August 1988.  Medical records make reference to extensive 
difficulties prior to the veteran's service.  However, 
service medical records, post service medical records, and 
the most recent VA hospitalization records and outpatient 
treatment reports fail to indicate a psychiatric disorder 
beginning during service or one year after discharge from 
active service.  With regard to the contention that the 
veteran's psychiatric disorder was aggravated by his military 
service, the Board finds that the medical evidence of record, 
including, but not limited to, service medical records, post 
service medical records, and medical records received 
following the Board's remand of this case in 2000, do not 
support the contention that the psychiatric disorder was 
aggravated by his military service.  Even with consideration 
of this medical opinion, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disorder aggravated 
by his military service.  

With regard to the veteran's own contentions that he has 
either PTSD or a psychiatric disorder either caused or 
aggravated by his military service, the veteran's lay medical 
assertions have no probative value.  The veteran is not 
competent to provide a medical opinion as to the etiology of 
his own psychiatric disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran's own 
representative, in written argument presented to the VA in 
December 2002, specifically stated that there is "no basis 
for which the [RO] can allow the benefits being sought on 
appeal."  

The Board must also note the lapse of many years between the 
veteran's separation from service and his first treatment for 
a psychiatric disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In this case, for the reasons cited above, the 
preponderance of the evidence is against the claim.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting his claim and the evidence 
against the claim are in equipoise, the benefit of the doubt 
doctrine is inapplicable where, as here, the overwhelming 
preponderance of the evidence is against the claim.  Gilbert, 
supra. 


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, including PTSD, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

